 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    XZAVR MOORE,                                         Case No. 1:18-cv-00601-LJO-EPG

12                        Plaintiff,                       ORDER ADOPTING FINDINGS AND
                                                           RECOMMENDATIONS
13                   v.
                                                           (ECF Nos. 31, 32)
14
      C. GRIECO
15
                          Defendants.
16

17
            Xzavr Moore also known as Amber Moore (“Plaintiff”) is a state prisoner proceeding pro
18
     se and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. The Court
19
     screened Plaintiff’s First Amended Complaint and found a cognizable First Amendment
20
     retaliation claim against Defendant C. Greico. (ECF No. 17)
21
            On April 30, 2019, Plaintiff filed a request asking the Court to issue a “decree for CCWF
22
     to stop opening and reading [her] legal mail.” (ECF No. 31) Plaintiff alleges that prison officials
23   opened her legal mail on both 4/16/19 and 4/26/19 without her permission. (Id.)
24          On May 16, 2019, Magistrate Judge Erica P. Grosjean entered findings and
25   recommendations construing Plaintiff’s request as a motion for an injunction to prohibit prison
26   staff from opening or reading Plaintiff’s legal mail in her absence, and recommending that
27   Plaintiff’s motion be denied without prejudice, as there is not a sufficient nexus between the

28   allegations in the First Amended Complaint and Plaintiff’s requested injunction. (ECF No. 32.)
                                                       1
 1          Plaintiff was provided an opportunity to file objections to the findings and
 2   recommendations. (Id.) Plaintiff did not do so.
 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 4   Court had conducted a de novo review of this matter. Having carefully reviewed the entire file,
 5   the Court finds the findings and recommendations to be supported by the record and proper
 6   analysis.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1. The findings and recommendations issued on May 16, 2019 are ADOPTED in full;

 9               and

10          2. Plaintiff’s Motion for Injunctive Relief (ECF No. 31) is DENIED WITHOUT
                 PREJUDICE.
11

12
     IT IS SO ORDERED.
13
        Dated:     July 29, 2019                           /s/ Lawrence J. O’Neill _____
14                                                UNITED STATES CHIEF DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
